RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

WITHDRAWN REJECTIONS
The 35 U.S.C. §112 rejections of the claims 1-24 made of record in the office action mailed on 04/20/2022 have been withdrawn due to Applicant’s amendment in the response filed 07/15/2022.
The 35 U.S.C. §103 rejection of the claims 1-24 made of record in the office action mailed on 04/20/2022 have been withdrawn due to Applicant’s amendment in the response filed 07/15/2022.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
With respect to the limitation “flatness”, in view of the amendments filed on 07/15/2022 defining the limitation as a “ratio of the major axis to minor axis”, the Examiner is interpreting the term as being equivalent to “aspect ratio”.

Claim Rejections - 35 USC § 102
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuromiya et al. (U.S. App. Pub. No. 2018/0336983)
Applicant cannot rely upon the certified copy of the foreign priority applications to overcome this rejection because a translation of said applications has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 1, Kuromiya et al. discloses a dust core having high magnetic permeability including a first and second ellipsoidal soft magnetic particle. (Abstract). The first ellipsoidal magnetic particle as a flatness of 1.2 or more. (par. [0032]-[0033]).
Regarding claim 2, the particle smoothness is 1.1 to 2.0. (par. [0027]).
Regarding claims 3-4, the second ellipsoidal soft magnetic particles have surface smoothness of 4.0 to 20.0 (par. [0034]-[0035]) and a flatness in the range of 3.0 to 15.0. (par. [0037]). The second ellipsoidal soft magnetic particles would therefore be equivalent to the “scaly powder” as claimed.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuromiya et al. (U.S. App. Pub. No. 2018/0336983).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Kuromiya et al. discloses a dust core having high magnetic permeability including a first and second ellipsoidal soft magnetic particle. (Abstract). The first ellipsoidal magnetic particle as a flatness of 1.2 or more. (par. [0032]-[0033]).
Regarding claim 2, the particle smoothness is 1.1 to 2.0. (par. [0027]).
Regarding claims 3-4, the second ellipsoidal soft magnetic particles have surface smoothness of 4.0 to 20.0 (par. [0034]-[0035]) and a flatness in the range of 3.0 to 15.0. (par. [0037]). The second ellipsoidal soft magnetic particles would therefore be equivalent to the “scaly powder” as claimed.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (U.S. App. Pub. No. 2020/0038951).
Regarding claim 1, Wang et al. teaches iron-based nanoparticle grains having core/shell structure and useable in a permanent magnet structure (i.e. usable as a dust core). (Abstract and par. [0002]). The core may include an iron alloy including iron-cobalt which would meet the requirement of a soft magnetic material. (par. [0030]). The core/shell particles have an ellipsoidal structure (par. [0042]) with a ratio of the longitudinal diameter (i.e. major axis) to transverse diameter (i.e. minor axis) of at least 3. (Id.).

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray et al. (U.S. App. Pub. No. 2016/0333167).
Regarding claim 1, Gray et al. teaches an electromagnetic material comprising a polymer composite containing a magnetic material. (i.e. usable as a dust core material) (par. [0005]-[0007]). The magnetic material includes iron alloys having soft magnetic properties. (par. [0039]). The magnetic particles include high aspect ratio (1 to 10,000 or higher) materials including ellipsoidal shapes. (Abstract and par. [0035]).
Regarding claim 3, Gray et al. teaches using mixtures (“one or more”) of high aspect ratio particles including flakes, platelets, sheets, rods, whiskers and ellipsoids and wherein the aspect ratio of the particles may range from 1 to 10,000 or higher. (par. [0035]), implying therefore that the teachings would encompass mixtures of the particles having different aspect ratio.

Claim Rejections - 35 USC § 103
Claims 3, 7-9, 17-18, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. App. Pub. No. 2020/0038951).
Wang et al. is relied upon as described in the rejection of claim 1, above.
Regarding claim 3, Wang et al. teaches that the powder materials may be mixed together and have various shapes including spherical and ellipsoidal particles having aspect ratios of 6 or more. (par. [0042] and [0049]). The powder mixtures of Wang et al. would therefore encompass compositions containing both “spherical powders” (i.e. aspect ratios close to 1.0, Fig. 1A) and “flat” particles having aspect ratios of 6.0 or more.
Regarding claim 7, Wang et al. teaches that the major of the core/shell particles is in the range of 20 to 100 nm. (par. [0042]). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Regarding claim 8, the powders of Wang et al. teaches core/shell structures (i.e. containing a coating on the surface of the core powders) having a thickness of about 1 to 10 nm and wherein the coating material may include iron oxide. (par. [0043]).
Regarding claims 9 and 18, Wang et al. teaches that the powder materials may be mixed together and have various shapes including spherical and ellipsoidal particles having aspect ratios of 6 or more. (par. [0042] and [0049]). The powder mixtures of Wang et al. would therefore encompass compositions containing both “spherical powders” (i.e. aspect ratios close to 1.0, Fig. 1A) and “flat” particles having aspect ratios of 6.0 or more.
Regarding claims 17 and 24, the powders of Wang et al. teaches core/shell structures (i.e. containing a coating on the surface of the core powders) having a thickness of about 1 to 10 nm and wherein the coating material may include iron oxide. (par. [0043]).
Regarding claim 29, Wang et al. teaches that the powder materials may be mixed together and have various shapes including spherical and ellipsoidal particles having aspect ratios of 6 or more. (par. [0042] and [0049]). The ellipsoidal particles include transfer diameters that are 1 to 10 times smaller than the longitudinal diameters. (pare [0043], disclosure of ratios of longitudinal diameters to transfer diameter). The transvers diameters of the ellipsoidal particles therefore may fall in a range that is smaller than the diameter of the spherical particles (see Fig. 1A and 1B) and would therefore be equal to or smaller than the “predetermined value” as disclosed in claim 29.

Allowable Subject Matter
Claims 5-6, 10-16, 19-23 and 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 07/15/2022 regarding the rejections made of record in the office action mailed on 04/20/2022 have been considered but are moot due to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/20/2022